 648                   
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Steve Zappetini & Son, Inc. 
and 
International Assoc
i-ation of Bridge, Structural, Ornamental Local
 790, AFL
ŒCIO
.  Case 20
ŒCAŒ114390
 April 30
, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On May 8, 2014, Administrative Law Judge Mary Mi
l-ler Cracraft issued the attached decision.  The Charging 
Party filed exceptions and a supporting brief.
1   The National Labor Relations Board has delegate
d its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and brief, and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions and 
to adopt the recommended Or
der as modified and set 
forth in full below.
3 ORDER
 The National Labor Relations Board orders that the 
Respondent, Steve Zappetini & Son, Inc., San Rafael, 

California, its officers, agents, successors, and assigns, 
shall 
 1. Cease and desist from
 (a)  Disc
harging or otherwise discriminating against 
employees for supporting International Association of 
Bridge, Structural, Ornamental and Reinforcing Iron 
Workers, Local 790, AFL
ŒCIO (the Union), or any other 
labor organization.
 (b)  Discharging or otherwise di
scriminating against 
employees because the Union filed an unfair labor pra
c-tice charge with the National Labor Relations Board.
 (c)  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed
 them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
 1  On April 
23
, 2015, t
he 
Board denied the Respondent™s request that 
the Board accept its untimely filed exceptions and supporting brief.
    
 2  There are n
o exceptions to the judge™s findings that the Respon
d-
ent violated Sec. 8(a)(
4), (
3), and (1) of t
he Act by discharging emplo
y-ee Vernon Kapphan because of his union activity and in retaliation 
for
 an unfair labor practice
 charge filed by the 
Charging Party
.  The exce
p-
tions only concern the Charging Party™s request that the Board modify 
its standard rem
edies, and we deny that request.
 We correct
 the judge
™s state
ment
 that the Respondent filed for ban
k-
ruptcy reorganization
 in November 2011
, as 
the 
record shows
 that the 
Respondent filed for bankruptcy reorganization in November 2012.
  3  We shall modify th
e judge™s recommended Order to conform to 
the Board™s standard remedial language
 for the violations found
 and
 in 
accordance
 with
 our recent decision in
 Don Chavas, LLC d/b/a 
Torti
l-las Don Chavas
, 361 NLRB 
101
 (2014)
.  We shall substitute a new 
notice to conform to the Order as modified. 
 (a)  Within 14 days from the date of this Order, offer 
Vernon Kapphan full reinstatement to his former job or, 
if that job no longer 
exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed.  
 (b)  Make Vernon Kapphan whole for any loss of ear
n-ings and other benefits resulting from his discharge in the 

manner
 set forth in the remedy section of the judge™s 
decision.  
 (c)  Compensate Vernon Kapphan for the adverse tax 
consequences, if any, of receiving a lump
-sum backpay 
award, and file a report with the Social Security Admi
n-istration allocating the backpay awa
rd to the appropriate 
calendar quarters.
 (d)  Within 14 days from the date of this Order, r
e-move from its files any reference to the unlawful di
s-charge of Vernon Kapphan, including the requirement 
that he obtain a doctor™s release before returning to work,
 and within 3 days thereafter, notify him in writing that 
this has been done and that the discharge will not be used 
against him in any way.  
 (e)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if st
ored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 (f)  Within 14 days after service by the Region, post at 
its San Rafael, California facility copies of the attached 
notice marked ﬁAppendix.ﬂ
4  Copies of
 the notice, on 
forms provided by the Regional Director for Region 20, 
after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 

including all places whe
re notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 

notices, the notices shall be distributed electronically, 

such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Responde
nt 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceed
ings, the Respondent has 
4  If this Order is enforced by a judgment of a United States 
court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPoste
d Pursuant to a Jud
g-
ment of the United States Court 
of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 362 NLRB No. 77
                                                                                                                             
STEVE ZAPPETINI 
& SON
, INC
.  649 gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 

Respondent a
t any time since September 26, 2013.  
 (g)  Within 21 days after service by the Region, file 
with the Regional Director for Region 20 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Responden
t has 
taken to comply. 
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post
 and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protecte
d activities.
  WE WILL NOT
 discharge or otherwise discriminate 
against you for supporting International Association of 

Bridge, Structural, Ornamental and Reinforcing Iron 
Workers, Local 790, AFL
ŒCIO (the Union), or any other 
labor organization.
 WE WILL NOT
 discharge or otherwise discriminate 
against you because the Union filed an unfair labor pra
c-
tice charge with the National Labor Relations Board.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the right
s 
listed above.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Vernon Kapphan full reinstatement to his 

former job or, if that job no longer exists, to a substa
n-tially equivalent position, without prejudice to his senio
r-ity or any other 
rights or privileges previously enjoyed.  
 WE WILL
 make Vernon Kapphan whole for any loss of 
earnings and other benefits resulting from his discharge, 

less any net interim earnings, plus interest.
 WE WILL
 compensate Vernon Kapphan for the adverse 
tax conse
quences, if any, of receiving a lump
-sum bac
k-pay award, and 
WE WILL
 file a report with the Social S
e-curity Administration allocating the backpay award to 
the appropriate calendar quarters.    
 WE WILL
, within 14 days from the date of the Board™s 
Order, rem
ove from our files any reference to the unla
w-ful discharge of Vernon Kapphan, including the requir
e-ment that he obtain a doctor™s release before returning to 
work, and 
WE WILL
, within 3 days thereafter, notify him 
in writing that this has been done and tha
t the discharge 
will not be used against him in any way.  
  STEVE 
ZAPPETINI 
& SON
, INC
.   The Board™s decision can be found 
at 
www.nlrb.gov/case/20
-CA-114390
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.      Yasmin Macariola, Esq., 
for the General Counsel
. Dave Zappetini, 
pro se
, for the Respondent
. David A. Rosenfeld, Esq., 
for the Charging Party
. DECISION
 MARY 
MILLER 
CRACRAFT
, Administrative Law Judge. 
 At i
s-sue is whether Steve Zappetini & Son, Inc. (Respondent) di
s-charged 
employee Vernon Kapphan (Kapphan) because Ka
p-phan was affiliated with International Association of Bridge, 
Structural, Ornamental and Reinforcing Iron Workers, Local 

790, AFL
ŒCIO (the Union)
, and because the Union filed an 
unfair labor practice charge.
1  The record reveals that Kapphan 
was not explicitly discharged. 
 Rather, he was told that he could 
not return to work without a doctor™s release. 
 I find that imp
o-sition of a mandatory doctor™s release to return to work was, in 
effect, a discharge.
  I furthe
r find that Kapphan™s discharge 
violated Section 8(a)(
4), (
3), and (1) of 
the 
National Labor 
Relations Act (the Act).
 On the entire record, including my observation of the d
e-meanor of the witnesses,
2 and after considering the briefs filed 
1 All dates are in 2013
, unless otherwise referenced.
  The Union filed 
the underlying unfair labor practice charge on September 27 and
 com-plaint issued on December 20. 
 The hearing was held in San Francisco, 
California
, on March 27, 2014.
 2 Credibility resolutions have been made based upon a review of the 
entire record and all exhibits in this proceeding. 
 Witness demeanor and 
inherent p
robability of the testimony have been utilized to assess cred
i-                                                                                
DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 650 by counsel for th
e General Counsel, by counsel for the Char
g-ing Party, and by the Respondent,
3 I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTIO
N AND LABOR ORGANIZA
TION STATUS
 Respondent is a California corporation located in San Rafael, 
California, engaged in steel fa
brication and installation. 
 Re-spondent admits that it meets the Board™s direct inflow jurisdi
c-tional standard.
4  Respondent admits and I find that it is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
 Responde
nt admits and I find that 
the Union is a labor organization within the meaning of Section 
2(5) of the Act.
5  Thus I find that this dispute affects commerce 
and that the Board has jurisdiction of this case pursuant to Se
c-tion 10(a) of the Act.
 II.  COLLECTI
VE-BARGAINING RELATIONS
HIP
 Respondent™s co
-owner and secretary/treasurer is Dave Za
p-petini. 
 For the past 50 or 60 years, Respondent has had a rel
a-tionship with the Union through membership in the North Bay 
Steel Fabricators Association, Inc., consisting of Sun Iron and 
Respondent. 
 The most recent agreement was effective by its 
terms from July 1, 2007, through June 30, 2011.
 In 2010 or 2011, when Re
spondent stopped making contrib
u-tions to the Union trust fund, the employees stopped receiving 

health insurance coverage. 
 On September 24, the Union filed 
an unfair labor practice charge, Case 20
ŒCAŒ114603, regarding 
failure to make the trust fund payment
s. 
 In November 2011, 
Respondent filed for bankruptcy reorganization. 
 The Union 
trust fund has filed various claims in the pend
ing bankruptcy 
proceeding.
 III.  EMPLOYMENT OF VERNON
 KAPPHAN
 Vernon Kapphan (Kapphan) was employed as a machine o
p-erator by Res
pondent for 10 years, starting in the fall of 2003 
and ending in the fall of 2013. 
 His supervisor was Brian 
Zastrow, foreman and estimator. 
 As a machine operator, Ka
p-phan operated a hydraulic punch, hydraulic shears, hydraulic 
brakes, and a rolling machi
ne. 
 He also performed layout, weld 
handrail, and installation of steel. 
 During his 10 years with 
Respondent, he did not 
receive any written discipline.
 Kapphan was a member of the Union during his employment 
with Respondent and served as the shop steward
 from January 
2012 until his employment ceased. 
 As shop steward for the 8 
bility. 
 Testimony contrary to my findings has been discredited on some 
occasions because it was in conflict with credited testimony or doc
u-
ments or because it was inherently incredible and unwo
rthy of belief.
 3 The 
General Counsel™s motion to strike portions of Respondent™s 
brief which seek to introduce evidence or assertions not presented at the 
hearing is granted.
 4 Siemons Mailing
 Service
, 122 NLRB 81, 85 (1958).
 5 Respondent admitted that the Union was a labor organization wit
h-
in the meaning of Sec. 2(5) of the Act stating, ﬁ[Y]es, Until 2010.ﬂ  
However, based upon the testimony of Erik Schmidli, business mana
g-
er of the Union, it appears that the Union continues as
 an organization 
in which employees participate existing for the purpose of dealing with 
employers concerning wages, hours, and terms and conditions of e
m-ployment.  Thus, I find that the Union satisfies the requirements of Sec. 
2(5) of the Act at all times
 material.
 to 10 unit employe
es, Kapphan regularly attended u
nion mee
t-ings.
  In the summer of 2013, Zappetini asked Kapphan to look 
into rest breaks and make sure employees were clocking in and 
out so that customers would not be charged for the break. 
 Thereafter, Kapphan complained to the Union that Respondent 
did not pay for emp
loyee breaks. 
 According to Kapphan, Dave 
Zappetini responded that Kapphan was ﬁchicken shitﬂ and 
complained that Kapphan told ﬁthe Union about every little 
thing that was happening in the shop.ﬂ 
 Zappetini testified that 
there was absolutely no proof that
 employees were not paid for 
breaks. 
 Zastrow recalled that Zappetini asked Kapphan whet
h-er there was a conflict of interest because Kapphan called the 

Union regarding payment for breaks. 
 I credit Kapphan™s test
i-mony regarding this conversation and note t
hat his testimony 
was unrebutted and, to a degree, supported by Zastrow. Ka
p-phan and Zappetini attended contract negotiations between the 

Union and Respondent and another employer, Sun Iron, during 

the fall of 2013.
 Over the course of his tenure with Respo
ndent, Kapphan e
s-timated he was injured on 8 to 10 different occasions. 
 Since 
beginning his employment with Respondent, Kapphan had been 

working while using prescription pain medications. 
 He i
n-formed Dave Zappetini about his prescription drug use during 
the first few days of his employment. 
 Zappetini responded that 
as long as Kapphan could work without any problems, there 
would be no issue. 
 Kapphan also mentioned his prescription 
drug usage to coworkers and took medicines openly while at 

work in front o
f other employees. 
 For a period of about 3 years 
(2010
Œ2013), Zappetini asked Kapphan repeatedly to supply a 
doctor™s statement regarding whether it was safe to work while 
using the pain medications. 
 Kapphan did not supply such a 
document during this tim
e period.
 At some point, either in April or September, Kapphan told 
Zappetini that the pain medication he was taking was called 

Norco. 
 Zappetini researched this drug and testified it was a 
derivative of Vicodin. 
 Zappetini also learned that Kapphan was 
taking six doses per day. 
 After discovering this further info
r-mation, Zappetini stepped up his requests for a doctor™s release 

but there were never any consequences imposed for Kapphan™s 
failure to produce the release.
 Kapphan™s most recent injury was in Ma
rch 2013 when a 
transmission fell from a fork lift onto Kapphan™s chest and arm.
  Kapphan received medical bills for treatment of this injury and 
passed them on to the Union. 
 The Union filed a second amen
d-ed proof of claim on September 4 for Kapphan™s med
ical bills, 
lost wages, and COBRA insuran
ce payments among other 
claims.
 Kapphan and Zappetini testified that Zappetini asked Ka
p-phan whether this bankruptcy claim created a conflict of inte
r-est with Respondent. 
 Zappetini™s initial testimony was, ﬁI 
asked
 him if this would
Šyes, if that would put us into a co
n-flict of interest.ﬂ 
 Zappetini™s affidavit to the NLRB confirms 
his and Kapphan™s testimony. 
 However, later Zappetini test
i-fied that he actually thought he made this statement earlier with 

regard to t
he earlier break pay matter. 
 I find that although Za
p-petini may have made the statement with regard to Kapphan™s 
reporting his belief that he was not receiving breaktime pay to 
the Union, as Zastrow recalled, Zappetini™s affidavit was given 
                                                                                                        
STEVE ZAPPETINI 
& SON
, INC
.  651 during the inv
estigation of the unfair labor practice charge, at a 
time when his recollection would have been fresher. 
 Thus, I 
credit Kapphan™s and Zappetini™s testimony that Zappetini 
asked Kapphan in connection with the bankruptcy claim 
whether Kapphan had a conflict
 of interest with Respondent.
 Around September 24, Zappetini received an unfair labor 
practice charge filed by the Union regarding alleged failure to 
make trust fund contributions. 
 On September 26, Kapphan 
arrived from the galvinzers late. 
 Zappetini conf
ronted him 
about coming in late. 
 Kapphan and Zappetini testified in a
c-cord to the following conversation. 
 Zappetini referenced the 
unfair labor practice matter asking if Kapphan had determined 
whether they had a conflict of interest (Zappetini™s testimon
y) 
or telling Kapphan they had a conflict of interest (Kapphan™s 

testimony).
  I find the slight discrepancy (asking versus telling) 
insignificant. 
 Zappetini and Kapphan agree on the following 
testimony: 
 Zappetini then stated that Kapphan had never given 
him a doctor™s note certifying that Kapphan could continue 
working while taking prescription pain medicine. 
 Zappetini 
explained that if Kapphan brought in the note, he could conti
n-ue working.
 According to Kapphan, Zappetini added that Erik Schmidli, 
Union
 representative, had lied to him when he said the Union 
would help him out because the Union never did so. 
 According 
to Zappetini, he told Kapphan, ﬁYou know, I™ve been after you 
for I don™t know how many months to bring in a doctor™s certi
f-icate stating,
 you know, that it™s okay for you to work while 
you™re on medication.ﬂ 
 Zappetini further told Kapphan that he 
needed the doctor™s release because he considered Kapphan™s 

behavior erratic. 
 I credit both Kapphan and Zappetini as to 
these unrebutted 
statements.
 After this conversation, on the following day Kapphan r
e-moved his tools. 
 He received a partial pay period check for 
September 25 and 26 and another check for accrued vacation 
pay. 
 On October 2, Kapphan faxed a letterhead document from 
his doc
tor stating, ﬁFrom a medical standpoint, Mr. Kapphan 
has been working for a number of years on his current medic
a-tions with no issues.ﬂ  Zappetini received the faxed doctor™s 

note but ﬁdidn™t think it was a proper document.ﬂ  Zappetini 
contacted the doctor
 but did not get a response. Zappetini did 
not contact Kapphan about the doctor™s note. 
 Zappetini test
i-fied:
  IŠquite frankly, I read that and I didn™t think that it was a 
proper document. . . . 
 It did not state . . . anything about . . . 
the medication 
he was taking and that it was okay for him to 
work there. 
 All it said is he™s been taking it or whatever. 
 They
Šthe doctor did not know how many he was taking or 
how often he was taking them. . . .
 IV.  ANALYSIS
 The General Counsel claims that Respondent 
discharged 
Kapphan because of his protected, concerted activity in viol
a-tion of Section 8(a)(
4), (
3), and (1) of the Act. 
 Respondent 
claims, on the other hand, that Kapphan voluntarily quit b
e-
cause he did not prov
ide a doctor™s release to work.
 Normally, 
if an employee voluntarily quits, he cannot claim 
discriminatory discharge. 
 Respondent claims that Kapphan 
voluntarily quit because he simply gathered his tools, thanked 
Respondent for 10 years of employment, and never came back. 
 However, at the time he 
left, Kapphan was told that he could 
not return to work without a doctor™s release.
  This statement 
was made to Kapphan in the context of once again being either 
questioned or told that his Union activity constituted a conflict 
of interest with Respondent.
  Kapphan received his regular 
paycheck which was followed the next day by a partial 
paycheck and a check for accrued vacation pay. 
 When he did 
provide a doctor™s release, it was found unacceptable. 
 Thus, I 
find that, at best, Kapphan was suspended pendi
ng a doctor™s 
release on September 26 and his suspension was converted to a 

discharge on October 2 when his doctor™s release was not a
c-cepted.
 Alternatively, it is possible to analyze these facts as a ﬁHo
b-son™s choiceﬂ constructive discharge. 
 This analysi
s similarly 
yields a finding of discharge. 
 Under some circumstances an 
employee who has quit may be deemed to have been constru
c-tively discharged.
  In 
Intercom I (Zercom), 
333 NLRB 223 
(2001), the Board described two theories of constructive di
s-charge. 
 The traditional theory involves deliberately changing 
an employee™s working conditions because of the employee™s 
protected activity in order to force the employee to resign.
  Id., 
fn. 3. 
 The other alternative, the Hobson™s choice, occurs when 
an employer c
onditions continued employment on abando
n-ment of Section 7 rights and the employee quits rather than 
complying with the condition. 
 Id., fn. 4.
 In 
Intercom I
, supra, a prounion activist was given 4 days to 
change her ﬁnegative attitudeﬂ or she would be dis
charged.
  Reversing the judge, the Board held that the employee, who 
quit before the 4 days had elapsed, was constructively di
s-charged. 
 The Board found that the euphemistic term ﬁnegative 
attitude,ﬂ meant her prounion attitude. 
 The Board found that 
the e
mployee reasonably believed that she had a choice b
e-tween abandoning her Section 7 rights or being fired. 
 The 
same may be said here. 
 Kapphan was questioned or told for the 
third time that his prounion activity might be a conflict of inte
r-est with Respond
ent. 
 At the same time he was told that he 
could not return to work without a doctor™s release. 
 This could 
reasonably be viewed as a choice between abandoning 
union 
activity or employment. 
 Although I do not believe these facts 
indicate that Kapphan quit,
 if it were found that he did quit, 
then he did so under circumstances in which he could reason
a-
bly believe that his choice was either to give up his 
union acti
v-ity or quit.
 Having found that adverse action did take place with regard 
to Kapphan™s employmen
t, it is necessary to determine whether 

the adverse action was discriminatory. 
 The General Counsel 
claims that Kapphan was discharged for his Union activity and 
because of Respondent™s mistaken belief that he filed an unfair 
labor practice charge. 
 Respon
dent urges that any adverse a
c-tion was taken solely because Kapphan failed to provide a do
c-
tor™s release. 
 Thus, this is a dual motive case and is decided 
pursuant to a burden shifting analysis based on 
Mt. Healthy 

City School District Board of Education v
. Doyle, 
429 U.S. 274 
(1977). 
 Wright Line, 
251 NLRB 1083 (1980), enfd. on other 
grounds 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982).
  In 
Naomi Knitting Plant, 
328 NLRB 1279, 1281 
                               
DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 652 (1999), the Board summarized the elements of the General 
Counsel™s initial burden of persuasion as follows:
  (1) That the employee was engaged in protected activity, (2) 

that the employer was aware of the activity, and (3) that the 
activity was a substantial or motivating reason for the e
m-ployer™s action. 
 Motiv
e may be demonstrated by circumsta
n-tial evidence as well as direct evidence and is a factual issue 

which the expertise of the Board is peculiarly suited to dete
r-mine.
  Once the General Counsel satisfies this initial showing, the 
burden of persuasion shifts
 to Respondent to demonstrate that 
the same action would have taken place even in the absence of 
the protected conduct. 
 Donaldson Bros. Ready Mix, Inc.
, 341 
NLRB 
958, 961 (2004).
 As set forth above, it is clear that Kapphan engaged in pr
o-tected activity b
y his membership in the Union
, by attending 
Union meetings in his position as shop steward and sharing the 
meeting highlights with unit employees, and by complaining to 
the Union about payment for employee breaks.
6  Further, R
e-spondent was cognizant of Kap
phan™s activity as shop steward, 
his attendance at negotiations, and his submission of complaints 
to the Union regarding employee breaks and failure of R
e-spondent to cover his medical bills for a work
-related injury.
  Although Kapphan™s name is not mention
ed in the unfair labor 

practice charge filed on September 24 regarding Respondent™s 
cessation of trust fund payments, Zappetini attributed this 
charge to Kapphan. 
 The absence of Kapphan™s name on the 
charge, however, does not absolve Respondent. 
 An emplo
yer 
may violate the Act when it takes action based on a mistaken 
belief that the employee has engaged in concerted activity.
7 Further, there is substantial evidence that Respondent™s a
c-tion was substantially motivated by Kapphan™s Union activity.
  The conv
ersation leading to Kapphan being told not to return to 
work until he produced a doctor™s slip is cogent proof. 
 In this 
single conversation, Zappetini™s mistaken belief that Kapphan 
was involved in filing an unfair labor practice charge against 
him led to
 discussion of whether Kapphan had a conflict of 
interest
8 with Respondent and then to telling Kapphan not to 
return to work until he could produce a doctor™s statement.
  Respondent™s timing of the requirement to produce a doctor™s 

statement came on the sa
me day Respondent learned of the 
6 Respondent 
asserts that Kapphan™s complaint to the Union regar
d-
ing payment for employee breaks was based on Kapphan™s erroneous 
understanding of the contract. 
 It is immaterial whether Kapphan™s 
understanding was correct or not.
  Firth Baking Co., 
232 NLRB 772, 
772 (1977).
 7 Link Belt Co., 
311 U.S. 584 
(1941). 
 See also 
World Color (USA) 
Corp., 
360 NLRB 
227, 228
 fn. 6 (2014), citing 
Monarch Water Sy
s-tem
s, 271 NLRB 558 at fn. 3 (1984)
; Maple City Stamping Co., 
200 
NLRB 743, 743, and
 754 (1972) (discharge based on erroneous belief 
that employee filed unfair labor practice charge violates Sec. 8(a)(4)).
 8 As the General Counsel points out, the Board has found that telling 
employees that their union activity creates a conflict of intere
st supports 
a finding of union animus.  See 
Facchina Construction Co., 
343 NLRB 
886, 887 fn. 5 (2004), enfd. 180 Fed.
 Appx. 178 (D.C. Cir. 2006) 
(statement that wearing union clothing and insignia creates conflict of 
interest is evidence of animus).
 NLRB action. 
 This timing alone links the filing of the charge 
with the imposition of a doctor™s slip and proves that Respon
d-ent™s action was substantially motivated by the filing of the 
unfair labor practice charge and Res
pondent™s mistaken belief 
that Kapphan was involved in the filing of the charge.
 Moreover, other indicia reinforce this motivational finding. 
Respondent, through Zappetini, evidenced animus toward Ka
p-phan™s Union activity by describing his breaktime 
payment 
report to the Union as ﬁchicken shitﬂ and by questioning Ka
p-phan about a conflict of interest because he reported the brea
k-time and medical expense matters to the Union. 
 Thus, I find 
that the General Counsel has satisfied the initial burden of pe
r-suasion and the burden 
of persuasion shifts to the Respondent 
to demonstrate that the same action would have taken place 
even in the absence of the protected conduct.
 Zappetini testified that the reason Kapphan™s employment 
ceased was because Kapphan could
 not produce a doctor™s 
release stating that it was safe for Kapphan to work while ta
k-ing 
prescription pain medications.
9  Of course, if sufficient 
evidence supports this nondiscriminatory reason, Respondent 

would satisfy its burden to show that Kapphan™s employment 
would have ceased even in the absence of Kapphan™s 
union 
activity. 
 However, articulation of a nondiscriminatory
 reason is 
not, alone, sufficient to satisfy Respondent™s burden. 
 To satisfy 
the burden, Respondent must affirmatively introduce enough 

evidence to persuade the trier of fact that the same action would 
have taken place absent the employee™s union activity
 and the 
employer™s animus toward that activity.
10 Zappetini testified that on September 26, he told Kapphan 
that he needed a doctor™s release because he found Kapphan™s 
behavior erratic. 
 However, there is no evidence that ﬁerratic 
behaviorﬂ was discussed
 with Kapphan at any time until Se
p-tember 26.
11  Zappetini acknowledged that for ﬁthe last couple 
of yearsﬂ he knew that Kapphan was working while taking 

prescription drug medications. 
 After Kapphan told him that the 
medication was Norco, a narcotic pain 
reliever, Zappetini i
n-creased his requests for a doctor™s release.
12  However, Za
p-petini further acknowledged that until September 26 he did not 
take any adverse action when Kapphan failed to produce a do
c-tor™s release.
 Issues of safety in the workplace ar
e, of course, extremely 
important. 
 The record indicates that Respondent had concerns 
about Kapphan™s use of pain medication while working but for 
9 Zapp
etini also testified that at the time Kapphan™s employment 
ceases, work was slowing down and Kapphan would have been laid off 
for lack of work.  Zappetini did not tell Kapphan that he was laid off for 
lack of work.  To the extent this might be an issue, it
 can be fully a
d-
dressed in the compliance phase of this proceeding.
 10 Hyatt Regency Memphis, 
296 NLRB 259, 260 (1989), quoting 
Roure Bertrand Dupont, Inc.,
 271 NLRB 443 (1981), enfd. 944 F.2d 
904 (6th Cir. 1991); 
Hicks Oils & Hicksgas, Inc.
, 293 NLRB 84, 
84
Œ85 
(1989), enfd. 942 F.2d 1140 (7th Cir. 1991).
 11 Respondent™s offer of proof regarding an incident that Zappetini 
believed showed Kapphan™s ﬁmental lapseﬂ on a project was rejected.
 12 Zappetini testified, ﬁI questioned the fact that he was taking med
i-cation.  I was unaware of which medications that he was taking.  After I 
found out which medication he was taking, then I started questioning 
him more often about the
Šthe doctor™s report.ﬂ
                                                                                                                             
STEVE ZAPPETINI 
& SON
, INC
.  653 a number of years did not insist that a doctor™s release be on 
file. 
 As Zappetini testified, ﬁWe kept asking
 him. 
 And he kept 
putting it off. 
 And I™d get busy and I™d forget about it.ﬂ 
 Then, 
on September 26, in the context of discussing Kapphan™s i
n-volvement in an unfair labor practice charge and whether that 
meant Kapphan had a conflict of interest with Resp
ondent, 
Zappetini told Kapphan he could not return to work without a 
doctor™s release. 
 There is no explanation as to why the release 
finally became mandatory after years of dis
cussing it.
 The explanation, however, is plainly obvious in the conve
r-sation.
  In almost the same breath, the filing of the unfair labor 
practice charge brings up concerns about a conflict of interest 
and the doctor™s release becomes mandatory. 
 The two are co
n-joined in a single conversation. 
 Respondent™s attempt to d
e-fend on the gr
ounds of a legitimate business concern, a release, 
is wi
thout merit given this context.
 Accordingly, I find that Respondent has failed to show that it 
would have taken the same action absent Kapphan™s protected 
activity. 
 Thus, I find that by insisting tha
t Kapphan produce a 
doctor™s release before returning to work, Respondent violated 

Section 8(a)(
4), (
3), and (1) of the Act.
 CONCLUSION
 OF 
LAW By insisting that Kapphan produce a doctor™s release in order 
to return to work, Respondent discriminated against
 Kapphan 
for his union activity and because the Union filed a charge in 
Case 20
ŒCAŒ114063 in violation of Section 8(a)(
4), (
3), and 
(1) of the Act. 
 These unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act.
 THE 
REMEDY
 Having found that Respondent has engaged in and is enga
g-ing in unfair labor practices within the meaning of Section 
8(a)(
4), (
3), and (1) of the Act, I shall order it to cease and d
e-sist and to take certain affirmative action designed to effectuate 
the poli
cies of the Act.
 The Respondent having discriminatorily ordered an emplo
y-ee not to return to work without a doctor™s release, it must offer 
him reinstatement and make him whole for any loss of earnings 
and other benefits.  Backpay shall be computed
 in accordance 
with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), with interest 
at the rate prescribed in 
New Horizons
, 283 NLRB 1173 
(1987), compounded daily as prescribed in 
Kentucky River 
Medical Center
, 356 NLRB 
6 (2010)
.  Further, Respondent 
shall file a r
eport with the Social Security Administration all
o-cating backpay to the appropriate calendar quarters. 
 Respon
d-ent shall also compensate Kapphan for the adverse tax cons
e-quences, if any, of receiving one or more lump
-sum backpay 

awards covering periods lon
ger than 1 year. 
 Latino Express, 
Inc., 
359 NLRB 
518 (2012). 
 Additionally, I will order that the 
customary notice be posted and published in the usual manner. 
 Consistent with 
Durham School Services, 
360 NLRB No. 5, 
slip op. at 2
Œ3 (2014)
 (not reported in
 Board volume)
, the n
o-tice will include a hyperlink to a copy of this decision as well as 

a QR code and alternate information for obtaining the decision 

by telephone or mail.
 The Union requests additional 
remedies including
   Notice Posting Period: 
 Based 
on its claim that the 
60-day notice posting period is inadequate, the U
n-ion requests posting from either the date the unfair 
labor practice was committed or when complaint i
s-sued until the notice is actually posted. 
 Thus, using 
this case as an example, th
e Union requests posting 
either from September 26 (date doctor™s release 
made mandatory) or December 20 (date complaint 
issued) un
til the date of actual posting.
  Notice Mailing: 
 The Union further requests, not as 
an extraordinary remedy as in 
Bud Antle, 
359 NLRB 
1257
 (2013), but as a standard remedy in all cases, 
that the notice be mailed to all employees who 
worked at the facility any time between commission 
of the unfair labor practice and when the noti
ce is 
posted.
  Notice Description of Unfair Labor Pra
ctices Found: 
 The Union also requests that the notice describe the 

violations found in detailed language rather than the 

cursory language typically used in the WE WILL 
NOT section of the notice.
  Notice Description of Section 7 Rights: 
 The Union 
requests 
that in cases which involve only the right to 
engage in union or concerted activity that the stan
d-ard notice language, ﬁFEDERAL LAW GIVES 
YOU THE RIGHT TO . . . Choose not to engage in 
any of these protected activitiesﬂ be eliminated as 
inappropriate.
  Empl
oyer Provided Copies of the Decision: 
 The 
Union requests that the employer should be required 
to make decisions available to employees either by 
mailing them to employees or posting them on any 
existing company intranet.
  The Board possesses broad remedia
l authority and may co
n-sider the Union™s requests for reconsideration of its standard 

notice language and its posting procedures.
  See, e.g., 
Durham 
School Services, 
360 NLRB 
694, 695
Œ696 (
2014) (hyperlink 
and QR code added to notice); 
J. Picini Flooring, 
356 NLRB 

11 (2010) (notices to be placed on intranet); 
Ishikawa Gasket 
America, Inc., 
337 NLRB 175, 176
Œ177 (2001) (notices to use 
plain, clear language rather than legalese). 
 However, in the 
absence of Board authority implementing the changes the U
n-ion r
equests, precedent requires my adherence to the standard 
notice language and I decline the Union™s invitation to grant 

these requests.
 [Recommended Order omitted from publication.]
    